79452: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-16340: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79452


Short Caption:STATE VS. DIST. CT. (RADONSKI, (DAVID))Court:Supreme Court


Related Case(s):78406


Lower Court Case(s):Washoe Co. - Second Judicial District - CR181731Classification:Original Proceeding - Criminal - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						


Real Party in InterestDavid Charles RadonskiJordan A. Davis
							(Washoe County Public Defender)
						John Reese Petty
							(Washoe County Public Defender)
						Joanna L. Roberts
							(Washoe County Public Defender)
						


RespondentKathleen M. Drakulich


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of Washoe





Docket Entries


DateTypeDescriptionPending?Document


08/22/2019Filing FeePetition Filing Fee Waived.  Criminal. (SC)


08/22/2019Petition/WritFiled Petition for Writ of Prohibition or Mandamus. (SC)19-35206




08/22/2019AppendixFiled Petitioner's Appendix - Volume 1. (SC)19-35224




08/22/2019AppendixFiled Petitioner's Appendix - Volume 2. (SC)19-35225




10/24/2019Order/ProceduralFiled Order Directing Answer and Reply. Real Party in Interest's Answer to the Petition for Writ due: 28 days. Petitioner shall have 14 days from the date the answer is filed to file a reply. (SC).19-43991




11/19/2019Petition/WritFiled Real Party in Interest's Answer to Petition for Writ.  (SC)19-47306




12/03/2019Petition/WritFiled Reply to Answer to Petition.  (SC)19-49055




04/30/2020Opinion/DispositionalFiled Authored Opinion. "Petition denied." Before the Court En Banc. Author: Parraguirre, J. Majority: Parraguirre/Pickering/Gibbons/Hardesty/Stiglich/Cadish/Silver. 136 Nev. Adv. Opn. No. 23. EN BANC (SC)20-16340




05/28/2020RemittiturIssued Notice in Lieu of Remittitur. (SC)20-20126




05/28/2020Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.(SC)



Combined Case View